Citation Nr: 1550025	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  13-25 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a lung disorder, to include pulmonary hypertension.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to an initial disability rating in excess of 30 percent for coronary artery disease with a surgical scar.

5.  Entitlement to a temporary total evaluation due to hospital treatment in excess of 21 days for a service-connected disability under 38 C.F.R. § 4.29.

6.  Entitlement to a temporary total evaluation due to treatment for a service-connected disability requiring convalescence under 38 C.F.R. § 4.30.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's wife


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1972.  These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2013 and August 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).


REMAND

In December 2014, the Board remanded the Veteran's claims for entitlement to service connection for hypertension, pulmonary hypertension, and bilateral hearing loss to obtain medical examinations and opinions.

At an April 2015 VA hypertension examination, the examiner diagnosed hypertension and found it was "less likely than not" due to the Veteran's active duty service.  In finding so, the examiner opined that "[h]ypertension is not considered by VA to be caused by exposure to herbicides."  The examiner also reported being unaware of any evidence that links occupational exposure to jet fuels with hypertension years later.  Further, the examiner found no evidence that hypertension was aggravated or caused by ischemic heart disease, noting that hypertension was diagnosed prior to ischemic heart disease.  

The examiner's opinion that hypertension was not due to herbicide exposure appears to be based on the fact that hypertension is not on the presumptive list of diseases associated with exposure to herbicide exposure.  See 38 C.F.R. § 3.309(e) (2015).  This opinion is inadequate because when service connection on a presumptive basis is not warranted, a veteran is not precluded from establishing service connection with proof of actual direct causation.  See Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) (holding that "to permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection").  Rather, clinicians must provide specific reasons in support of opinions rendered, to include, as relevant, why any statistical or medical studies are found to be persuasive or unpersuasive, whether there are other risk factors that might be the cause of the Veteran's hypertension, and whether the Veteran's hypertension has manifested itself in an unusual manner.  Id.  Accordingly, a new medical opinion is required.

At an April 2015 VA pulmonary examination, the examiner diagnosed pulmonary hypertension and found it was "less likely than not" incurred in or due to the Veteran's active duty service.  Specifically, the examiner noted that pulmonary hypertension was not caused or aggravated by the Veteran's ischemic heart disease and was not due to exposure to herbicides or jet fuel exposure.  In providing this opinion, the examiner referenced a statement made by the Veteran's cardiologist who found that the pulmonary hypertension was "probably more due to obesity hypoventilation syndrome, obesity induced restrictive lung disease and perhaps at least moderate sleep apnea."  The VA examiner's opinion lacks rationale and reasoning for its conclusion, and accordingly, a new medical opinion is required.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Additionally, the opinion of the Veteran's cardiologist, who attributed the Veteran's pulmonary hypertension to other causes, is inadequate because this opinion also lacks rationale and use of the words "probably" and "perhaps" render the opinion speculative.  Id.; see also Polovick, 23 Vet. App. at 54 (finding that a doctor's statements that a Veteran's brain tumor "may well be" connected to Agent Orange exposure was speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical opinions which are speculative, general, or inconclusive in nature cannot support a claim).

At an April 2015 VA audiology examination, the audiologist diagnosed bilateral hearing loss as defined by VA regulations and found that it was not due to the Veteran's active duty service.  The audiologist reasoned that "[g]iven normal hearing at entrance and exit, without permanent threshold shifts in hearing, it is less likely than not that the Veteran's current hearing loss is a result of military service."  The audiologist's opinion is inadequate because the absence of a hearing loss disability during service or at separation from service is not fatal to a claim of service connection, and a rationale based solely on the absence of hearing loss during service or at separation is legally insufficient.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Accordingly, a new medical opinion is required.

As such, the Board finds that supplemental medical opinions regarding the etiology of the Veteran's hypertension, pulmonary hypertension, and bilateral hearing loss are required prior to adjudicating the Veteran's claims.

In addition to obtaining medical examinations and opinions for the above claims, the Board's December 2014 remand directives also instructed the RO to contact the Veteran to afford him the opportunity to identify or submit additional pertinent evidence in support of his claims, to include any post-service audiograms.  The RO failed to contact the Veteran in this regard, and the RO must do so on remand.

In an August 2015 rating decision, the RO denied entitlement to an initial evaluation in excess of 30 percent for coronary artery disease and entitlement to a temporary total evaluation due to coronary artery disease.  The Veteran filed a timely notice of disagreement, however, the RO has not yet provided the Veteran with a statement of the case.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is remanded for the following action:


1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include any post-service audiograms.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Regardless of the Veteran's response, the RO must obtain all outstanding VA treatment records.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  A new medical opinion must be obtained to determine whether any hypertension found is related to the Veteran's active duty service.  If the opinion cannot be provided without examination of the Veteran, one must be conducted.  Upon a review of the medical evidence of record, and with consideration of the Veteran's statements, a physician other than the April 2015 examiner must state:

* Whether any currently or previously diagnosed hypertension is related to the Veteran's active duty service, to include as due to exposure to herbicides and exposure to jet fuel.  The examiner must state upon what specific evidence this determination was based.

* Whether any currently or previously diagnosed hypertension is due to or aggravated by the Veteran's service-connected coronary artery disease.  The examiner must state upon what specific evidence this determination was based.

A complete rationale for all opinions must be provided.  If the physician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The physician must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the physician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular physician.

3.  A new medical opinion must be obtained to determine whether any pulmonary hypertension found is related to the Veteran's active duty service.  If the opinion cannot be provided without examination of the Veteran, one must be conducted.  Upon a review of the medical evidence of record, and with consideration of the Veteran's statements, a physician other than the April 2015 examiner must state:

* Whether any currently or previously diagnosed pulmonary hypertension is related to the Veteran's active duty service, to include as due to exposure to herbicides and exposure to jet fuel.  The examiner must state upon what specific evidence this determination was based.

* Whether any currently or previously diagnosed pulmonary hypertension is due to or aggravated by the Veteran's service-connected coronary artery disease.  The examiner must state upon what specific evidence this determination was based.

A complete rationale for all opinions must be provided.  If the physician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The physician must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the physician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular physician.

4.  A new medical opinion must be obtained to determine whether any bilateral hearing loss found is related to the Veteran's active duty service.  If the opinion cannot be provided without examination of the Veteran, one must be conducted.  Upon a review of the medical evidence of record, and with consideration of the Veteran's statements, an audiologist other than the April 2015 audiologist must state:

* Whether any currently or previously diagnosed bilateral hearing loss is related to the Veteran's active duty service.  The examiner must state upon what specific evidence this determination was based.

* Whether any currently or previously diagnosed bilateral hearing loss is due to or aggravated by the Veteran's service-connected tinnitus.  The examiner must state upon what specific evidence this determination was based.

The audiologist must specifically consider and discuss the Veteran's lay statements regarding his hearing loss and his in-service exposure to acoustic trauma.

The audiologist must be informed that if a negative opinion is rendered, the opinion may not be solely based on the absence of hearing loss during or at separation from service.

A complete rationale for all opinions must be provided.  If the audiologist cannot provide the requested opinion without resorting to speculation, it must be so stated, and the audiologist must provide the reasons why an opinion would require speculation.  The audiologist must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the audiologist must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular audiologist.

5.  If an examination is necessary to provide the above directed opinions, the RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

6.  The requested medical opinions must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

7.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claims for service connection for hypertension, pulmonary hypertension, and bilateral hearing loss.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  The case must then be returned to the Board for appellate review.

8.  Thereafter, with regard to the Veteran's claims for a temporary total evaluation and an increased rating for coronary artery disease, the RO must issue a statement of the case and notify the Veteran of his appellate rights with regard to the denial of these claims.  38 C.F.R. § 19.26 (2015).  The Veteran and his representative are reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  If, and only if, the Veteran perfects an appeal as to these issues, they must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

